PER CURIAM.
This was an action for damages for false imprisonment. The case was heard in the court below on the pleadings alone, and a judgment was entered thereon in favor of the defendant. The questions involved concern the police powers of a large municipality in times of widespread disorder. Without, at present, expressing any opinion whatever on the important and far-reaching questions discussed by counsel, we are of opinion the case could be far more intelligently and wisely disposed of by this court when the evidence has been heard and is before us.
Without, therefore, indicating any view upon the subject, and solely with a view of having the light of the proofs to hereafter aid us, we reverse this judgment, and remand the cause to the court below for the further procedure indicated; the costs in this court to await the further order of this court on the final disposition of the cause.

<2fcx»For other cases see same topic & KEY-NUMBEJl in all Key-Numbered Digests & Indexes